Order filed March 14, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00522-CV
                                    ____________

                             GINA LUSK, Appellant

                                          V.

 IGNACIO OSORIO, ADRIANA OSORIO, BRENDA ACRA, CHAMPION
        REAL ESTATE GROUP, LLC & JOHN MACAN, Appellees


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-53814A

                                      ORDER

      On February 21, 2019, appellant filed a motion for leave to file a
supplemental brief. Along with her motion, appellant filed a supplemental brief.
Because we denied appellant’s request for leave to file a supplemental brief, we
issue this order striking appellant’s supplemental brief.

                                   PER CURIAM